In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 02-2381
LESHON YOUNG and
GLENDELL MAYS,
                                            Plaintiffs-Appellants,
                               v.

JAMES GREEN MANAGEMENT,
INCORPORATED,
                                             Defendant-Appellee.
                        ____________
           Appeal from the United States District Court
                for the Southern District of Illinois.
           No. 01 C 159—G. Patrick Murphy, Chief Judge.
                        ____________
       ARGUED JANUARY 16, 2003—DECIDED MAY 5, 2003
                        ____________


  Before FLAUM, Chief Judge, and COFFEY and RIPPLE, Circuit
Judges.
  RIPPLE, Circuit Judge. The plaintiffs, Leshon Young and
Glendell Mays, brought this action against their former
employer, James Green Management, Inc. (“Green”). They
alleged that they had been terminated on account of their
race in violation of Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e, et seq. The jury returned verdicts in fa-
vor of Green. The plaintiffs then sought a new trial on
the ground that they had been prejudiced by several
evidentiary rulings. The district court denied the motion.
2                                              No. 02-2381

On appeal, the plaintiffs submit that the district court
committed reversible error in making several evidentiary
rulings. For the reasons set forth in the following opin-
ion, we affirm the judgment of the district court.


                            I
                    BACKGROUND
A. Facts
  Green is a real estate management firm that manages
several different apartment complexes in southern Illinois.
One such complex is the Chateau Apartments (“Chateau”).
On January 3, 2000, after speaking with Gary Olson, the
complex’s property manager, Leshon Young, an African-
American, began working at Chateau as a maintenance
worker. Two weeks after he began work, Mr. Young was
promoted to acting maintenance supervisor by Gerald
Clark, an upper-level manager. On or about February 1,
2000, Glendell Mays, also an African-American, began
working at Chateau as a painter. He also had been inter-
viewed by Olson.
  Sometime during the first week of February 2000, Olson
called Mr. Young into the office; he proceeded to tell Mr.
Young that he had been instructed by Gerald Clark to “get
rid of Glen [Mr. Mays] because he was black.” Trial Tr. II
at 217. Olson also told Mr. Young that he planned to tell
Mr. Mays about Clark’s statement. In reply, Mr. Young,
fearing that such a disclosure would cause Mr. Mays’ work
                                                         1
performance to suffer, asked Olson not to tell Mr. Mays.
Mr. Young, citing earlier experience dealing with racial


1
  Mr. Young had heard that management was not pleased with
the amount of work that Mr. Mays was performing. See Trial
Tr. II at 218.
No. 02-2381                                                 3

discrimination, also indicated to Olson that he personally
would speak to Mr. Mays. See id. at 217. Despite Mr.
Young’s request, Olson promptly informed Mr. Mays that
he had been asked to fire Mr. Mays because he was black.
  Mr. Mays asked Mr. Young whether it was true that
Green wanted to fire him because he was African-Amer-
ican, and Mr. Young responded, “that’s what I heard.” Id.
at 218. Mr. Mays testified that he did not take any action
at that time in response to Olson’s allegations because he
was uncertain whether to believe Olson. See id. at 169.
  On February 11, 2000, Mr. Young’s promotion to acting
maintenance supervisor was confirmed, and he was
given a retroactive pay increase. That same day, Olson
faxed a letter to Green’s corporate headquarters stating that
he was resigning “effective immediately” because he had
been instructed by an unidentified Green supervisor (whom
Olson identified at trial as Gerald Clark) “to ‘hide out’ a
minority worker for the next week and [to] ‘get rid of
him’ on the first opportunity” because “ ‘James Green
doesn’t like blacks working for him. We already have Lee
and that is one too many.’ ” Plaintiffs’ Trial Ex.1. According
to Olson’s testimony at trial, the African-American in-
dividuals referenced in the letter were Mr. Young and
Mr. Mays.
  Sometime during the evening of February 11, 2000, Olson
called Mr. Young. When Mr. Young informed Olson of his
pay increase, Olson told Mr. Young that he received the
raise because of the resignation letter that Olson had sent
to Green earlier that day. Olson faxed a copy of the letter
to Mr. Young the next day; Olson also informed Mr. Mays
of the letter’s content. In response to the allegations made
in Olson’s resignation letter, Mr. Young allegedly told
Mr. Mays that they needed to work extra hard to ensure
that they did not lose their jobs: “[L]ook, we need to work
4                                               No. 02-2381

as hard as we can . . . because we don’t need to give
them any reason to fire us. We don’t need—we can’t give
them any type of excuse [] for them to fire us.” Trial Tr. II
at 219.
  As of March 1, 2000, Chateau had only three mainte-
nance workers, two of whom were African-American (Mr.
Young and Mr. Mays) and one of whom was white. There
was also a white property manager, Magdaline Oates. On
March 6, 2000, the entire crew was terminated, including
the plaintiffs. Loren Brown, Green’s General Manager,
testified that he believed the overall appearance of Chateau
had steadily declined over the last few weeks and that
the crew members had lost interest in their jobs. Brown
noticed that trash was not being picked up and work or-
ders were piling up. Brown also observed that Mr. Mays
was not painting the apartments in the correct manner; his
work was careless and sloppy. Brown spoke to Gerald Clark
and Magdaline Oates about his concerns; and, on one
occasion, he actually drove Oates around the complex to
point out the deficiencies in the crew’s work. At some point,
it also came to Brown’s attention that Mr. Young was
spending too much time sitting behind his desk in the
office when he should have been in the field performing
work orders. See Trial Tr. IV at 11. Brown blamed the
entire crew for the “trashy” appearance of the complex; he
sensed that the entire crew did not take pride in their work
and that a change was needed. Id. at 14. He determined
that he “needed a new crew.” Id. at 13. On Brown’s direc-
tion, Gerald Clark fired the entire Chateau crew, including
Mr. Young and Mr. Mays, on March 6, 2000.
  The plaintiffs believed that they were terminated be-
cause of their race. In their view, Green’s explanation for
their termination was not credible because they had worked
“twice as hard” once they learned from Olson that Green’s
No. 02-2381                                                5

management wanted to terminate Mr. Mays because he
was African-American. Trial Tr. II at 169.
  Following the plaintiffs’ termination, Green retained four
different individuals as subcontractors to maintain Chateau.
These individuals, all white, were fired after two weeks
of work because they failed to meet management’s expec-
tations.
   After Olson terminated his employment with Green,
he moved into Chateau to care for a disabled woman,
Rebecca Luebbert, with whom he later became roman-
tically involved. Olson testified that, when he was leaving
the apartment one day, he encountered Loren Brown, who
related that the company had received an EEOC letter
and that Olson’s resignation letter had created a problem.
Olson further testified that he agreed to provide Green with
a letter retracting his accusations of discrimination in
exchange for a letter of recommendation and the forgive-
ness of $800 in back rent. Olson, in fact, did provide
Green with a letter of retraction. However, Loren Brown
testified that he never made such an agreement with Olson
and that the meeting concerned only Olson’s interest in
getting a letter of recommendation.
  At trial, Gerald Clark testified that he never instructed
Olson to “hide out” or terminate Mr. Mays because of his
race. He denied having any conversation with Olson in
which he expressed the racist sentiments attributed to
him in Olson’s resignation letter. According to Clark’s
testimony, Olson fabricated the entire conversation. Also
at trial, Rebecca Luebbert testified that, shortly after Ol-
son’s resignation, he approached Mr. Young while he was
painting an apartment at Chateau and told him that
he should “just take [his] time” completing the work and
“let them fire [him].” Trial Tr. III at 174-75. Luebbert fur-
ther testified that Olson gave his pager number to Mr.
6                                                No. 02-2381

Young and instructed him to contact Olson if Green fired
Mr. Young. See id. at 175. Finally, Luebbert testified that
Olson had told her that, in return for helping plaintiffs
win their lawsuit against Green, he would share in their
award. See id. at 178.


B. District Court Proceedings
   Following the jury verdicts in favor of Green, the plain-
tiffs moved for a new trial on the ground that certain
evidentiary rulings by the district court constituted revers-
ible error. In particular, plaintiffs claimed that the dis-
trict court erred by: (1) excluding Gary Olson’s resigna-
tion letter from evidence except for the limited purpose
of explaining why a subsequent letter of retraction was
written; (2) excluding the EEOC determinations of dis-
crimination from evidence; and (3) allowing Green’s coun-
sel to elicit details regarding Gary Olson’s prior convictions
and bad acts and to read from the deposition testimony
of an unrelated civil case involving Rebecca Luebbert
during cross-examination. The district court denied plain-
tiffs’ motion. The court determined that Olson’s resignation
letter was properly excluded as inadmissible hearsay
because the relevant statements were written after Olson
resigned and, therefore, the statements were not admis-
sions by Green because Olson no longer was Green’s
employee. The court further determined that the EEOC
determinations were properly excluded because they were
unreliable and untrustworthy. Finally, the court deter-
mined that plaintiffs’ counsel “opened the door” to the
entire line of questioning relating to Gary Olson’s convic-
tions and his involvement with Rebecca Luebbert’s unre-
lated civil case and, therefore, Green’s counsel “was prop-
erly allowed to explore these issues during his cross-
examination.” R.40 at 2.
No. 02-2381                                                 7

                             II
                       DISCUSSION
A. Standard of Review
  The evidentiary rulings of the district court are given
special deference; we shall not reverse such rulings un-
less the district court abused its discretion. See United
States v. Lea, 249 F.3d 632, 641 (7th Cir. 2001). Under this
standard, “we will not find error unless the court’s deci-
sion is based on an erroneous conclusion of law or the
record contains no evidence on which the court rationally
could have based its decision or the supposed facts which
the court found are clearly erroneous.” Van Stan v. Fancy
Colours & Co., 125 F.3d 563, 570 (7th Cir. 1997). Furthermore,
even where an error is demonstrated to exist, “[a] jury
verdict will stand if the trial court’s evidentiary ruling
was harmless error.” Groom v. Days Inn of America, Inc.,
62 F.3d 204, 208 (7th Cir. 1995). “A harmful error results
only if the error had a ‘substantial and injurious effect
or influence’ on the jury’s verdict.” Id. (quoting United
States v. Hanson, 994 F.2d 403, 407 (7th Cir. 1993)); see also
Williams v. Pharmacia, 137 F.3d 944, 951 (7th Cir. 1998);
Lemons v. Skidmore, 985 F.2d 354, 359 (7th Cir. 1993);
Datamatic Servs., Inc. v. United States, 909 F.2d 1029, 1033
(7th Cir. 1990).


B. Exclusion of Gary Olson’s Letter of Resignation
   Plaintiffs first submit that the district court committed
reversible error when it limited the admissibility of Gary
Olson’s February 11, 2000, resignation letter to explaining
why a subsequent letter of retraction was written. Plain-
tiffs contend that the resignation letter should have been
admitted as non-hearsay under Federal Rule of Evidence
8                                               No. 02-2381

801(d)(2)(D) as an admission by the agent of a party-oppo-
nent.
  The disputed resignation letter, which Gary Olson ad-
dressed and sent to Green’s owner, James Green, provided:
      I hereby tender my resignation from your company
    effective immediately. My resignation is based on the
    following events that transpired during my employ-
    ment.
      Approximately 1 ½-2 weeks ago, I was informed by
    your supervisor to “hide out” a minority worker for the
    next week and “get rid of him” on the first opportunity.
    I questioned your supervisor for the reasoning behind
    this thought process. He informed me “James Green
    doesn’t like blacks working for him. We already have
    Lee and that is one too many.” He continued stating,
    “Lee would never be maintenance supervisor because
    of his skin color and that Mr. Green would not approve
    of a black supervisor at the Chateau Town Home
    complex.” I find this repugnant and a gross violation of
    State and Federal laws. I refuse to act upon the supervi-
    sor’s demands and will leave that decision to one of
    your other managers. I find it very disturbing that all
    of the minority workers I hired are only granted an
    $8.00 per hour wage while our only Caucasian worker
    be paid $8.50 per hour whom has less experience and
    is being trained by Lee to do the electrical work. The
    pay inequities and rent concessions and other benefits
    given to certain property managers and ordinary
    maintenance workers reinforce my belief that a serious
    reevaluation of your management staff is in order.
      My resignation is due to the illegal acts that have
    been asked of me to perform. If you have any ques-
    tions, please contact my attorney, Mr. Bob Perica @ 462-
    1700.
No. 02-2381                                                    9

Plaintiffs’ Trial Ex.1. Plaintiffs sought to admit this letter
to prove that Green had discriminated against the plain-
tiffs on account of their race. Because the letter is an out-of-
court statement and was “offered in evidence to prove
the truth of the matter asserted,” it constitutes hearsay
and, therefore, is inadmissible unless an exception to the
hearsay rule applies. Fed. R. Evid. 801(c).
  Rule 801(d)(2)(D) provides that a statement is not hear-
say if “[t]he statement is offered against a party and is . . .
a statement by the party’s agent or servant concerning
a matter within the scope of the agency or employment,
made during the existence of the relationship.” Fed. R. Evid.
801(d)(2)(D). There is no doubt that Rule 801(d)(2)(D)
embodies a broader exception to the hearsay rule than
many pre-Rule decisions had permitted. See Nekolny v.
Painter, 653 F.2d 1164, 1171-72 (7th Cir. 1981) (citing Fed. R.
Evid. 801(d)(2)(D) Advisory Committee Notes). The Rule
simply requires that the statement be made by an individ-
ual who is an agent, that the statement be made during
the period of the agency, and that the matter be within
                                          2
the subject matter of the agency. See id.
   The district court determined that the letter was not
admissible under this provision. We cannot say that, in
light of the totality of the circumstances, this ruling was


2
   Generally, there is no requirement that the agent have spe-
cific authority to make a statement on the subject. However,
we have recognized that, in the context of employment dis-
crimination cases, “the declarant must be involved in the
decisionmaking process affecting the employment action in-
volved.” Aliotta v. Nat’l R.R. Passenger Corp., 315 F.3d 756, 762
(7th Cir. 2003). That exception does not apply here because
Olson had authority to terminate the plaintiffs.
10                                                 No. 02-2381

an abuse of discretion. Olson’s assertions regarding dis-
crimination were not made during the existence of his
employment relationship with Green. Olson’s letter of
resignation is not admissible under Rule 801(d)(2)(D)
because the justification for the rule simply is not present
in this situation.
  We agree that there is a fundamental deficiency here
that does not permit the admission of the statement. Olson
was not speaking as an employee on behalf of Green when
he resigned from his employment and accused Green
of racial discrimination; to the contrary, in a very overt
manner, Olson was acting not only independently of
                                  3
Green but also as its adversary. Because Olson’s out-of-
court statement was made in the context of terminating
his employment (and placing himself in an adversarial
relationship with Green), the justification for Rule
801(d)(2)(D) does not exist because Olson no longer was
“inhibited by [his] relationship with the principal from
making erroneous or underhanded comments which could
harm the principal.” Hernandez Escalante v. Municipality of
Cayey, 967 F. Supp. 47, 51 (D.P.R. 1997).
   We also believe that, even if the district court had abused
its discretion by refusing to admit the evidence, any error
would have been harmless because “it did not have sub-
stantial and injurious effect or influence in determining
the jury’s verdict.” Williams, 137 F.3d at 951 (inner quota-
tions omitted). Olson testified fully at trial to all of the


3
  Cf. Blackburn v. United Parcel Serv., Inc., 179 F.3d 81, 97 (3d
Cir. 1999) (holding that employee’s statement was not admissible
under Rule 801(d)(2)(D) in absence of evidence that employee
was speaking for employer on matter within scope of agency
or employment).
No. 02-2381                                                      11

matters contained in the letter of resignation, see Trial Tr. II
         4
at 47-50, and there is no reason to believe that the jury


4
  The following exchange took place between the plaintiffs’
attorney and Olson on direct-examination:
    Q: Would you describe for the jury the conversation with
       Gerald Clark and tell us where it took place?
    A: Sure. If I recall we were in the office and Gerald Clark
       came in and noticed that Glen was around the area. And
       he asked who that was. And I said, that’s the new guy
       Glen Mays. And he goes, let me talk to you. He didn’t
       want to say this in front of the secretary because she was
       relatively new too. And so we went outside by his truck
       and that’s when he stated to me that, listen, Gary, you
       know, we have older folks out here in Green Meadows
       and we don’t like the impression that we’re hiring these
       people. We want to keep this a clean place. And these
       older folks get scared of these black people coming in.
       And that kind of struck me odd because there’s black
       people living there. But, anyway, he said, I want you to
       hide’em and get rid of ‘em. And that just took me back.
       And I told him, I said, I can’t do that. I can’t get involved
       in anything like that. I’m not going to be liable and come
       to this point where they’re sitting. I’m not going to do
       that. So I went inside and thought about that all day
       what I was going to do, so.
    Q: Let me ask you one more, was there any comment made
       about Leshon during that same conversation?
    A: About Leshon?
    Q: Yeah about one too many?
    A: Yeah. Yeah. I believe I said that, that there was just one
       too many out here and we don’t need another one.
    Q: And that one too many he was referring to who?
                                               (continued...)
12                                                   No. 02-2381

would have given greater weight to Olson’s unsworn out-
of-court statement than to his sworn testimony in court.


C. Exclusion of EEOC Determinations of Discrimination
  The plaintiffs next submit that the district court commit-
ted reversible error when it excluded from evidence the
EEOC determinations of discrimination. In their view,
the determinations were admissible under Federal Rule
of Evidence 803(8)(C), the public records and reports ex-
ception to the hearsay rule. Green takes the view, how-
ever, that the district court properly excluded these deter-
minations from evidence because they were “unreliable,
untrustworthy and their probative value was substantially
outweighed by their prejudicial effect.” Appellee’s Br. at 13.
  As a general proposition, administrative findings regard-
ing claims of discrimination may be admitted under Rule
803(8)(C). See Chandler v. Roudebush, 425 U.S. 840, 864 n.39
(1976); Halloway v. Milwaukee County, 180 F.3d 820, 827 n.9
(7th Cir. 1999); Tulloss v. Near N. Montessori Sch., Inc.,


4
    (...continued)
       A: I’m sure—it was my impression he was referring to
            Leshon.
Trial Tr. II at 47-48.
                              ****
     Q: Then what did you do after that as far as what was said
        to you? Did you fire Glen?
     A: No. I wouldn’t do it. I’m not going to participate in that.
     Q: What did you end up doing instead?
     A: Well, I resigned.
Id. at 50.
No. 02-2381                                                  13

776 F.2d 150, 153 (7th Cir. 1985). The text of Rule 803(8)(C)
provides that such findings are admissible “unless the
sources of information or other circumstances indicate
lack of trustworthiness.” Fed. R. Evid. 803(8)(C). However,
“the district court retains significant discretion as to wheth-
er such material ought to be admitted.” Halloway, 180 F.3d
at 827 n.9; see also Fed. R. Evid. 803(8)(C) Advisory Commit-
tee Notes (suggesting criteria to consider on the issue
of admissibility, but noting that no exhaustive list is possi-
ble). In addition, a district court “must always determine
whether the prejudicial effect of admitting such unreliable
information may outweigh its probative value and thereby
render it inadmissible under Fed. R. Evid. 403.” Tulloss,
776 F.2d at 153.
   In this case, the EEOC made determinations that both Mr.
Young and Mr. Mays were discriminated against on the
basis of their race. See Plaintiffs’ Trial Ex.3, 20. Green filed
a motion in limine to exclude the EEOC determinations,
as well as the investigatory files. Prior to trial, the dis-
trict court ruled that it would not admit the EEOC determi-
nations of discrimination. See Trial Tr. II at 5. As to the
EEOC files, the district court stated that it would “look
at the matters in the file on an individual basis.” Id. Follow-
ing the parties’ presentation of evidence, but before clos-
ing arguments, the district court repeated its ruling
that the EEOC determinations would not be admitted;
at this point, the court also ruled that the EEOC files
would not be admitted. See Trial Tr. IV at 74. The court
explained:
    [T]he court in the exercise of its discretion did not ad-
    mit the determination, and I think that the perform-
    ance of the EEOC here in open court is ample evidence
    as to the general unreliability of these files in general.
    It would not assist the jury at all. The jury has heard
14                                                   No. 02-2381

          evidence from everyone involved themselves . . . . I did
          not admit the entire EEOC file for the same reason.
      5
Id.
   The district court’s reference to “the performance of the
EEOC in open court” was premised on the testimony of
Gerleen Smith, an investigator with the EEOC, who tes-
tified incorrectly regarding the number of Green employ-
ees. See Trial Tr. II at 149-57. This error in Smith’s tes-
timony was significant because it would have subjected
Green to the higher damages cap in 42 U.S.C. § 1981a(b)
(3)(B). On cross-examination, Smith could not account
for the discrepancy. See id. at 157.
   Apart from Olson’s resignation letter, plaintiffs have
pointed to no evidentiary material available to the EEOC
that was not otherwise available to the jury during trial.
We already have determined that this letter was correctly
excluded from evidence and that, in any event, the plain-
tiffs were not prejudiced by its exclusion because Olson
testified fully at trial to all matters contained in the letter.
In addition, the district court made explicit findings that
the EEOC determinations were unreliable and not trust-
worthy. Under these circumstances, we cannot say that
the district court abused its discretion by refusing to ad-
mit the determinations. See Tulloss, 776 F.2d at 154 (hold-
ing that the district court did not abuse its discretion in


5
  The plaintiffs do not challenge the district court’s decision
to exclude the EEOC files; their argument is based solely on the
exclusion of the determinations of discrimination. It was ap-
propriate, however, for the district court to consider the state
of the file and other surrounding circumstances such as the
testimony of EEOC officials in determining whether to admit
the findings of the Commission.
No. 02-2381                                                 15

refusing to consider EEOC determination where it was “not
contended that the evidentiary material available to the
EEOC was not also available to the district court”); see also
Johnson v. Yellow Freight Sys., Inc., 734 F.2d 1304, 1309 (8th
Cir. 1984) (“Because substantial evidence was presented
to the jury on all matters summarized in the report, there
is little probative value in the EEOC’s conclusory state-
ments regarding the same evidence.”).


D. Cross-examination of Gary Olson
   Finally, the plaintiffs submit that the district court com-
mitted reversible error by allowing Green’s counsel to
cross-examine Gary Olson on collateral matters that were
irrelevant and prejudicial. In particular, the plaintiffs con-
tend that the district court erred when it allowed Green’s
counsel to cross-examine Olson regarding details of prior
convictions and bad acts and to read from Olson’s dep-
osition testimony in an unrelated civil case involving
Rebecca Luebbert. The district court denied plaintiffs’ mo-
tion for a new trial on these grounds. It stated that “[p]lain-
tiffs’ counsel opened the door to the entire line of question-
ing relating to Gary Olson’s convictions and his involve-
ment in Rebecca Luebbert’s case,” and “[t]hus Defendant’s
counsel was properly allowed to explore these issues dur-
ing cross-examination.” R.40 at 2.
  On cross-examination, Olson admitted that he was
convicted of automobile theft in 1993 and that he was
convicted of three counts of aggravated battery in 2001.
See Trial Tr. II at 63-65. The plaintiffs do not contend
seriously that it was improper for Green’s counsel to bring
out the existence of Olson’s four prior felony convictions,
nor could they do so successfully under Federal Rule of
16                                                    No. 02-2381
                 6
Evidence 609.
  The plaintiffs do contend, however, that the district court
erred by permitting Green’s counsel to cross-examine Olson
regarding certain details of his convictions. As a general
rule, we have held that “all that is needed to serve the
purpose of challenging the witness’s veracity is the elicita-
tion of the crime charged, the date, and the disposition”

6
    Rule 609(a) provides in relevant part:
      For the purpose of attacking the credibility of a witness,
      (1) evidence that a witness other than an accused has been
      convicted of a crime shall be admitted, subject to Rule 403,
      if the crime was punishable by death or imprisonment in ex-
      cess of one year under the law under which the witness
      was convicted . . .; and
      (2) evidence that any witness has been convicted of a crime
      shall be admitted if it involved dishonesty or false state-
      ment, regardless of the punishment.
Fed. R. Evid. 609(a).
  Moreover, the plaintiffs are not in a position to complain about
the admission of these convictions because their counsel had
inquired into Olson’s criminal background on direct-examination
and Olson was less than forthcoming:
      Q: Okay. Now let me ask you a question. You were con-
         victed of, is it two felonies or one?
      A: I was—
      Q: Aggravated battery I know is one.
      A: Aggravated battery.
Trial Tr. II at 55. By not disclosing that he had three additional
felony convictions, Olson left the jury with the false impres-
sion that he had only one conviction for aggravated battery.
Under these circumstances, Green’s counsel certainly was en-
titled to cross-examine Olson about the existence of prior
convictions.
No. 02-2381                                                17

and that “it is error to elicit any further information for
impeachment purposes.” Gora v. Costa, 971 F.2d 1325, 1330
(7th Cir. 1992). In this case, Green’s counsel was permitted
to elicit additional information from Olson regarding his
convictions; nevertheless, under the circumstances here, we
cannot say that the district court abused its discretion in
permitting counsel this latitude.
  The district court permitted Green’s counsel to elicit
from Olson that Luebbert was the victim in two of the
aggravated batteries. See Trial Tr. II at 74. This disclosure
was prompted by Olson’s testimony on direct-examination
regarding the nature of his relationship with Luebbert.
Olson testified that, in March of 2000, he had moved into
Luebbert’s apartment and that he “was helping her out so
she would get better.” Id. at 57. Under these circumstances,
it was within the district court’s discretion to permit
Green’s counsel to elicit on cross-examination that the
aggravated batteries occurred while he was living with
Luebbert and allegedly caring for her needs.
  The district court also permitted Green’s counsel to elicit
minor details regarding Olson’s 1993 conviction for steal-
ing an automobile. Specifically, on re-cross, Green’s coun-
sel asked Olson whether he had told the judge at the
criminal proceeding that he had stolen the vehicle and how
old he was at that time. See Trial Tr. II at 137-38. These
questions were designed to rebut Olson’s testimony during
re-direct that he did not steal the vehicle and that the inci-
dent did not result in a conviction:
    Q: [W]ould you describe to the jury how you were
       charged with theft back in 1993, even though I
       don’t believe it has anything to do with this case
       but since it’s in here.
    A: Yes, I sure will. I pled guilty to an SIS which is a
       suspended imposition sentence. I was a tow truck
18                                                  No. 02-2381

         driver and I picked up a car that belonged to an-
         other person. The person pertaining [sic] to be
         the owner was not the actual owner. I took the
         vehicle and parked it. And the owner found out
         about it and I was charged with—
     Q: And is it your understanding, even today that’s not
        a conviction?
     A: It is not a conviction in.
     Q: In Missouri?
     A: It is not a conviction.
Id. at 130. Given Olson’s testimony on re-direct, the dis-
trict court acted within its discretion when it permitted
Green’s counsel to inquire further into Olson’s conviction.
  The district court also allowed Green’s counsel to ask
Olson whether his former employer, a law firm, had
                                                           7
accused him of stealing documents. See Trial Tr. II at 63.
Federal Rule of Evidence 608(b), which governs the ad-
missibility of specific instances of conduct for purposes of
impeachment, provides in relevant part:



7
   As a general proposition, “[c]ross examination as to a specific
instance relating to the character for untruthfulness of the par-
ticular witness being examined . . . should be phrased in terms
of the underlying event itself. Thus where the specific act is
probative of untruthfulness of the witness being cross-examined,
the question should not inquire about rumors, reports, arrests
or indictments but rather about the underlying specific event
of misconduct itself.” Michael H. Graham, Handbook of Fed-
eral Evidence § 608.4 (5th ed. 2001). We note in passing that the
plaintiffs make no argument with respect to the form of this
question. Nor did the plaintiffs make any such objection in
the district court. We therefore need not address this issue.
No. 02-2381                                                 19

    Specific instances of the conduct of a witness, for the
    purpose of attacking or supporting the witness’ credibil-
    ity, other than conviction of a crime as provided in
    rule 609, may not be proved by extrinsic evidence.
    They may, however, in the discretion of the district
    court, if probative of truthfulness or untruthfulness,
    be inquired into on cross-examination of the witness
    (1) concerning the witness’ character for truthfulness
    or untruthfulness.
Fed. R. Evid. 608(b).
  Stealing is probative of untruthfulness; therefore, the
district court acted within the bounds of its discretion in
allowing counsel to inquire on cross-examination with
respect to this incident.
   Moreover, plaintiffs’ counsel opened the door to this line
of questioning. On direct-examination, plaintiffs’ counsel
asked whether Olson left his employment with the law
firm because he had “some kind of problem” with the
firm. Trial Tr. II at 39. When Olson replied “yes,” plaintiffs’
counsel asked: “And can you briefly tell the jury what you
were being accused of?” Id. Olson testified that he was
accused of taking a client’s documents and turning them
over to opposing counsel. See id. at 39-40. In discussing the
situation, Olson attempted to portray his conduct in a
charitable light. Green merely followed up on this line of
questioning on cross-examination. Even if Green’s counsel
could not otherwise have inquired about the incident, the
district court was within its discretion in permitting the
testimony because plaintiffs’ counsel initiated the sub-
ject. See United States v. Anifowoshe, 307 F.3d 643, 649 (7th
Cir. 2002) (“This circuit has held on numerous occasions
that when a party questions a witness on a subject, even
though that subject may not be strictly relevant to the
case, the party cannot complain on appeal if the opposing
20                                                 No. 02-2381

party subsequently introduces evidence on the same
subject.”) (internal quotations omitted).
  Plaintiffs’ final contention is that the district court erred
when it permitted Green’s counsel to use extrinsic evi-
dence to impeach Olson on a collateral matter. On cross-
examination, Green’s counsel asked Olson whether he
blamed Luebbert for certain problems in his life. See Trial
Tr. II at 125. When Olson responded that he did not,
Green’s counsel impeached Olson with testimony from
an unrelated civil action filed by Luebbert, in which Ol-
son testified that he was angry with Luebbert, that he
blamed her for his problems and that he wanted to make
her suffer. See id. at 126.
  “[A] witness may not be impeached on a collateral mat-
ter by use of extrinsic evidence of prior inconsistent state-
ments.” United States v. Roulette, 75 F.3d 418, 423 (8th
Cir. 1996); see also United States v. Senn, 129 F.3d 886, 894
(7th Cir. 1997) (“[E]xtrinsic evidence may not be used to
prove impeachment on a collateral matter.”). “A matter is
collateral if it ‘could not have been introduced into evi-
dence for any purpose other than contradiction.’ ” United
States v. Williamson, 202 F.3d 974, 979 (7th Cir. 2000) (quoting
United States v. Jarrett, 705 F.2d 198, 207 (7th Cir. 1983)).
  Whether Olson blamed Luebbert for certain problems
in his life was a collateral matter and, therefore, Green’s
counsel should not have been permitted to use extrinsic
evidence to impeach Olson on this point. Nevertheless,
we are convinced that the error was harmless because “it
did not have substantial and injurious effect or influence
in determining the jury’s verdict.” Williams, 137 F.3d at
951 (internal quotations omitted).
No. 02-2381                                             21

                     Conclusion
  For the foregoing reasons, we affirm the judgment of
the district court.
                                                AFFIRMED

A true Copy:
       Teste:

                        _____________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                  USCA-02-C-0072—5-5-03